Citation Nr: 1710858	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active Army service from May 1973 to May 1976 and from October 1981 to October 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2012, the Board denied a claim of entitlement to service connection for spina bifida occulta, and remanded a claim for service connection for an acquired back pathology and for TDIU.  In March 2015, the Board denied entitlement to service connection for an acquired back disability, and again remanded the appeal for TDIU.  By a rating decision issued in July 2016, claims for service connection for cervical spine disability, right knee disability, and left knee disability were denied.  The Veteran did not disagree with those denials.  

In September 2016, the RO issued a supplemental statement of the case advising the Veteran that he was not entitled to TDIU, because service connection was not in effect for any disability.  The Veteran did not disagree with or in any way indicate he wished to appeal the denials of service connection for cervical spine disability or right or left knee disability. 

An October 2016 statement from the Veteran's representative noted only that the Veteran disagreed with denial of TDIU.  The RO thereafter certified only one issue, the claim for TDIU, to the Board.  

No additional claim or written statement, or other communication of any type has been submitted to VA, with the exception of the Informal Hearing Presentation submitted by the Veteran's representative in February 2017.  The Informal Hearing Presentation states that the Veteran contends that a back injury "did happen in service" and that he is unable to work as a result of that back injury.  The Informal Hearing Presentation specifically references the appeals to the Board in January 2009 and in September 2011.  As the referenced January 2009 and September 2011 substantive appeals address only the claim for spina bifida occulta, which was denied in a September 2012 Board decision which has become final, the Board does not interpret the February 2017 argument as a disagreement with the July 2016 rating decision which denied service connection for right knee, left knee, and cervical spine disabilities.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


FINDINGS OF FACT

1.  The Veteran has not been granted service connection for any disability, and no claim for service connection for any disability is pending.  A permanent and total disability rating for non-service connected pension benefits has been assigned.

2.  An award of total disability due to individual unemployability is authorized only for unemployability which results from service-connected disability or disabilities.


CONCLUSION OF LAW

The criteria for an award of TDIU are not met.  38 C.F.R. § 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

In this case, the Veteran first reported that he stopped working because of a disability in July 2007.  In August 2007, the Veteran submitted a claim for TDIU.  The Veteran sought service connection for a back disability, spina bifida occulta, as aggravated in service.  By a letter issued in November 2007, the Veteran was advised of the criteria for service connection and was advised that, in order to support a claim for TDIU, the Veteran would be required to establish that service-connected disabilities, without regard to other factors, resulted in unemployability.  Nonservice-connected pension was assigned, but TDIU was denied, on the basis that service connection had not been awarded for any disability.  

Thereafter, the Veteran was notified in the December 2008 SOC that he currently had no service-connected disabilities, and therefore did not meet the criteria for TDIU.  This information was repeated in the August 2011, February 2013, and September 2016 Supplemental Statements of the Case.  The notices to the Veteran that an award of TDIU can be authorized only for a Veteran who has been awarded service connection has been timely provided and has addressed all required elements of notice.  

The Veteran does not meet the basic criteria for legal entitlement to TDIU, since service connection has not been granted for any disability.  The Veteran raised claims of service connection for several disabilities, but each of the claims for service connection for a claimed disability have been denied.  As noted in the Introduction above, the Board does not interpret the representative's February 2017 argument that the Veteran continues to believe that service connection for spina bifida is warranted as a pending claim, since a final 2012 Board decision denied that claim and there is no indication that the Veteran has submitted a request to reopen that claim since the final denial.  

The Board finds that the February 2017 written argument from the Veteran's representative is not an attempt to disagree with the July 2016 denials of service connection for a cervical spine disability or a right or left knee disability.  There is no indication in the electronic record that any formal or informal claim for service connection is pending before VA.

The Board's September 2012 and March 2015 Remands directed the agency of original jurisdiction to address all pending claims for service connection and then readjudicate the claim for TDIU.  Following the March 2015 Remand, each pending claim for service connection was addressed, and each claim was denied.  The claim for service connection for TDIU was thereafter readjudicated, a Supplemental Statement of the Case was issued.  There has been substantial compliance with the Board's March 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Further assistance the to the Veteran to establish that he is unemployable would be fruitless, since, without a grant of service connection for a disability, evidence that the Veteran is unemployable does not assist the Veteran to establish legal entitlement to TDIU.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Governing regulation

The criteria for an award of TDIU are specified at 38 C.F.R. § 4.16.  The regulation specifies that the benefit is available to a disabled person who is unable to secure or follow substantially gainful employment as a result of one or more service-connected disabilities.  

Currently, the Veteran has not been awarded service connection for any disability.  He has no legal entitlement to TDIU benefits at this time, since such benefits are only available to an individual who has been granted service connection for at least one disability.  Because the Veteran has no legal entitlement to TDIU at this time, discussion of the preponderance of the evidence is not required.  Consideration of reasonable doubt is not applicable.  Rather. this claim must be dismissed as a matter of law.

Accordingly, given that the qualifying requirement of service-connected disability is not met, the Veteran's claim for TDIU must be denied.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  This decision does not limit the Veteran's to submit additional applications for service connection or to seek TDIU based on such applications in the future.


ORDER

The claim for TDIU is denied.


		
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


